Citation Nr: 0833538	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-29 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in January 2008, with the 
veteran sitting at the local RO, and the undersigned sitting 
in Washington, DC.  A transcript of the testimony is in the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his hepatitis C is the result of a 
tattoo that he received during service.  The veteran alleges 
that during boot camp, a member of his platoon gave him and 
several other service members tattoos using the same needle 
and the same bottle of ink.  Therefore, the veteran contends 
that service connection is warranted for hepatitis C.  The 
Board has determined that a remand is necessary for further 
development of the record.

At his January 2008 hearing, the veteran testified that he 
had no tattoos prior to service, and that he received a 
tattoo from a friend during boot camp.  There is persuasive 
evidence to support this history.  First, the veteran's 
service enlistment examination revealed no tattoos.  Second, 
the veteran points out that the tattoo in question is that of 
the initial of his first wife's maiden name, and that he got 
married in service.  He argues that this timeline supports 
his assertion that he received the tattoo between his 
enlistment in July 1977 and marriage to his first wife in 
October 1977.  Finally, his father has certified that his son 
did not have a tattoo prior to entering service.  The 
veteran's first wife has also provided a statement indicating 
that the veteran got her initials tattooed on his arm during 
boot camp.  

The veteran has also testified that he had not engaged in any 
high-risk behavior after service.  In this regard, the 
veteran maintained that although a December 2003 VAMC 
treatment note indicated that the veteran had used IV drugs, 
the clinician completing the risk-factors form checked the 
wrong box, noting that the box for tattoos was located 
directly above the box for IV drug use.  The veteran also 
testified that despite a January 2005 VAMC treatment note 
which indicated that the veteran had a long-standing history 
of alcohol abuse, he is only a social drinker.  However, no 
medical evidence has clearly linked the veteran's hepatitis C 
to his tattoo during service, or to any other factor.  
Therefore, the Board finds that the veteran should be 
afforded a VA examination to determine the nature and 
etiology of his hepatitis C.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his current 
hepatitis C.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein.  The 
examination report should reflect that 
such a review was conducted.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Based on interview and review of the 
claims file, the report should note all 
possible risk factors the veteran may have 
had for contracting hepatitis C, both in 
service and post-service.  Further, 
following this review file and examining 
the veteran, the examiner should indicate 
whether it is at least as likely as not 
that the veteran's hepatitis C infection 
had its onset in service or is otherwise 
etiologically related the veteran's active 
service, to include being a result of a 
risk factor identified in service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
July 2007 statement of the case.  The 
veteran and his representative should then 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

